-In an action pursuant to statute (Real Property Actions -and Proceedings Daw, art. 15), to remove a cloud on the title -of certain real property, the defendant appeals from an order -of the Supreme Count, Rockland County, entered July 17, 1964, which granted summary judgment dn favor of the plaintiff, struck -out the defendant’s answer, and directed that -a certain memorandum agreement for the sale of real property, recorded in the County -Clerk’s office, . be .vacated and cancelled of record. Order affirmed, with $10, costs and die*687bursements. On this record, we find that the memorandum was not recordable under section 294 of the Real Property Law, because: (a) it was not acknowledged by the parties, and (lb) the signature and acknowledgment of the alleged subscribing witness were defective, erroneous and not in compliance with statute and ease law (see Real Property Law, §§ 292, 294; Matter of Keppler V. Nessler, 225 App. Div. 99; Matter of Shaw, 82 N. Y. S. 2d 298; Hollenback v. Fleming, 6 Hill 303; Earley v. St. Patrick’s Ghwch Soc., 81 Hun 369; Pritchard V. Palmer, 88 Hun 412; cf. People ex ret. Long Is. B. B. Co. v. Board of B. B. Comrs., 75 App. Div. 106; People ex rel. Erie B. B. Co. v. Board of B. B. Comrs., 105 App. Div. 273). We have not reached or decided any other question. Beldóck, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.